 Case1:19-cr-00016-JPJ-PMS
Case  1:19-cr-00016-JPJ-PMS Document
                             Document33 Filed
                                         Filed04/09/19
                                               04/09/19 Page
                                                         Page11ofof47
                                                                    47 Pageid#:
                                                                        Pageid#:109
                                                                                 3
 Case1:19-cr-00016-JPJ-PMS
Case  1:19-cr-00016-JPJ-PMS Document
                             Document33 Filed
                                         Filed04/09/19
                                               04/09/19 Page
                                                         Page22ofof47
                                                                    47 Pageid#:
                                                                        Pageid#:110
                                                                                 4
 Case1:19-cr-00016-JPJ-PMS
Case  1:19-cr-00016-JPJ-PMS Document
                             Document33 Filed
                                         Filed04/09/19
                                               04/09/19 Page
                                                         Page33ofof47
                                                                    47 Pageid#:
                                                                        Pageid#:111
                                                                                 5
 Case1:19-cr-00016-JPJ-PMS
Case  1:19-cr-00016-JPJ-PMS Document
                             Document33 Filed
                                         Filed04/09/19
                                               04/09/19 Page
                                                         Page44ofof47
                                                                    47 Pageid#:
                                                                        Pageid#:112
                                                                                 6
 Case1:19-cr-00016-JPJ-PMS
Case  1:19-cr-00016-JPJ-PMS Document
                             Document33 Filed
                                         Filed04/09/19
                                               04/09/19 Page
                                                         Page55ofof47
                                                                    47 Pageid#:
                                                                        Pageid#:113
                                                                                 7
 Case1:19-cr-00016-JPJ-PMS
Case  1:19-cr-00016-JPJ-PMS Document
                             Document33 Filed
                                         Filed04/09/19
                                               04/09/19 Page
                                                         Page66ofof47
                                                                    47 Pageid#:
                                                                        Pageid#:114
                                                                                 8
 Case1:19-cr-00016-JPJ-PMS
Case  1:19-cr-00016-JPJ-PMS Document
                             Document33 Filed
                                         Filed04/09/19
                                               04/09/19 Page
                                                         Page77ofof47
                                                                    47 Pageid#:
                                                                        Pageid#:115
                                                                                 9
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page88of
                                                           of47
                                                              47 Pageid#:
                                                                 Pageid#:116
                                                                          10
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page99of
                                                           of47
                                                              47 Pageid#:
                                                                 Pageid#:117
                                                                          11
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page10
                                                          10of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:118
                                                                           12
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page11
                                                          11of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:119
                                                                           13
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page12
                                                          12of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:120
                                                                           14
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page13
                                                          13of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:121
                                                                           15
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page14
                                                          14of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:122
                                                                           16
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page15
                                                          15of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:123
                                                                           17
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page16
                                                          16of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:124
                                                                           18
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page17
                                                          17of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:125
                                                                           19
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page18
                                                          18of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:126
                                                                           20
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page19
                                                          19of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:127
                                                                           21
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page20
                                                          20of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:128
                                                                           22
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page21
                                                          21of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:129
                                                                           23
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page22
                                                          22of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:130
                                                                           24
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page23
                                                          23of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:131
                                                                           25
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page24
                                                          24of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:132
                                                                           26
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page25
                                                          25of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:133
                                                                           27
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page26
                                                          26of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:134
                                                                           28
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page27
                                                          27of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:135
                                                                           29
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page28
                                                          28of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:136
                                                                           30
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page29
                                                          29of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:137
                                                                           31
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page30
                                                          30of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:138
                                                                           32
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page31
                                                          31of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:139
                                                                           33
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page32
                                                          32of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:140
                                                                           34
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page33
                                                          33of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:141
                                                                           35
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page34
                                                          34of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:142
                                                                           36
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page35
                                                          35of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:143
                                                                           37
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page36
                                                          36of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:144
                                                                           38
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page37
                                                          37of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:145
                                                                           39
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page38
                                                          38of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:146
                                                                           40
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page39
                                                          39of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:147
                                                                           41
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page40
                                                          40of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:148
                                                                           42
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page41
                                                          41of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:149
                                                                           43
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page42
                                                          42of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:150
                                                                           44
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page43
                                                          43of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:151
                                                                           45
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page44
                                                          44of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:152
                                                                           46
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page45
                                                          45of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:153
                                                                           47
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page46
                                                          46of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:154
                                                                           48
Case1:19-cr-00016-JPJ-PMS
Case 1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page47
                                                          47of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:155
                                                                           49
